Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about July 23, 2010, which granted respondent’s objection to the support magistrate’s March 12, 2010 order terminating petitioner’s support obligation, and reinstated the order of support, unanimously affirmed, without costs.
The evidence in the record sufficiently supports the Family Court’s finding that the father failed to meet his burden to show that the child was constructively emancipated (see Schneider v Schneider, 116 AD2d 714 [1986]; Radin v Radin, 209 AD2d 396 [1994]).
The child’s failure to return the father’s telephone calls or contact him “merely indicates that there was a reluctance on the [child’s] part to contact him” and not that the child abandoned the relationship with the father (Radin, 209 AD2d at 396). Further, the child did not completely refuse to have a relationship with the father (compare Labanowski v Labanowski, 4 AD3d 690 [2004]; Matter of Chamberlin v Chamberlin, 240 AD2d 908 [1997]; Matter of Commissioner of Social Servs. v Jones-Gamble, 227 AD2d 618 [1996]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Gonzalez, P.J., Tom, Andrias, Acosta and Abdus-Salaam, JJ.